             Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                  Plaintiff,

vs.
                                                              Case No. 19-20057-01-DDC
CORBIE CROW (01),

                  Defendant.

                                 MEMORANDUM AND ORDER

           This matter is before the court on defendant Corbie Crow’s Motion to Dismiss (Doc. 21).

Mr. Crow contends the statute he was accused of violating, 18 U.S.C. § 922(g)(3), is void

because it unconstitutionally is vague. Doc. 21 at 1. The government has responded (Doc. 23).

For reasons explained below, the court denies Mr. Crow’s motion.

      I.      Background

           The government has charged Mr. Crow in a single-count Indictment. Doc. 6. The

Indictment charges Mr. Crow with violating 18 U.S.C. §§ 922(g)(3) and 924(a)(2). Id. at 2.

More specifically, the Indictment accuses Mr. Crow of knowingly and unlawfully shipping and

receiving 12 firearms while he knew he was an unlawful user of a controlled substance. Id. at 1–

2. Mr. Crow filed his Motion to Dismiss on May 6, 2020, well after the court’s March 18, 2020

deadline for motions. See Doc. 17 (granting Mr. Crow’s Motion for Extension of Time to File

Pretrial Motions). In a status conference on May 7, 2020, the court granted Mr. Crow’s oral

motion to file his Motion to Dismiss out of time and ordered the government to respond by June

5, 2020. Doc. 22. On June 24, 2020, the court held oral argument on the motion and took it

under advisement. Doc. 26.
           Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 2 of 8




   II.      Discussion

         Mr. Crow moves to dismiss the Indictment because 18 U.S.C. § 922(g)(3) is

unconstitutionally vague. Doc. 21. Mr. Crow argues that the statute facially is vague and thus

violates the Fifth Amendment’s Due Process clause. His argument has two parts. First, he

argues the term “unlawful user” of any controlled substance is unconstitutionally vague because

it “gives no fair warning or adequate notice as to when someone who has used a controlled

substance becomes part of a prohibited class,” when they leave the class, or even whether it

legally is possible to leave the class. Id. at 10. Mr. Crow contends that, under Johnson v. United

States, 135 S. Ct. 2551 (2015), he doesn’t have to show that “no set of circumstances exists”

under which § 922(g)(3) is valid before making a facial challenge. Id. at 4 (citing United States

v. Cook, 914 F.3d 545, 551 (7th Cir. 2019)). Second, Mr. Crow argues under Rehaif v. United

States, 139 S. Ct. 2191 (2019), the government must prove that Mr. Crow knew he was an

“unlawful user” of a controlled substance. Id. at 2. Mr. Crow argues that, because the term

“unlawful user” is vague, it is impossible for the government to prove that he knew he was in

that category of unlawful users. Id. at 5. The court first addresses Mr. Crow’s argument under

Johnson.

         Vagueness challenges are rooted in the Fifth Amendment’s Due Process Clause. Under

the Fifth Amendment, the government can’t deprive a person of his “life, liberty, or property,

without due process of law.” U.S. Const. amend V. “[T]he [g]overnment violates this guarantee

by taking away someone’s life, liberty, or property under a criminal law so vague that it fails to

give ordinary people fair notice of the conduct it punishes, or so standardless that it invites

arbitrary enforcement.” Johnson, 135 S. Ct. at 2556 (citing Kolender v. Lawson, 461 U.S. 352,

357–58 (1983)).



                                                  2
          Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 3 of 8




       Vagueness challenges come in two forms: facial and as-applied. Generally, a facial

challenge asserts “no application of the statute would be constitutional[.]” Sabri v. United

States, 541 U.S. 600, 609 (2004). In other words, “a plaintiff can only succeed in a facial

challenge by ‘establish[ing] that no set of circumstances exists under which the Act would be

valid,’ i.e., that the law is unconstitutional in all of its applications.” Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 449 (2008) (quoting United States v. Salerno, 481

U.S. 739, 745 (1987)). In contrast, an “as-applied” challenge acknowledges a statute can be

applied in a constitutional manner in some cases. But this challenger asserts that the statute’s

application to the challenging party’s particular circumstances is unconstitutional. United States

v. Carel, 668 F.3d 1211, 1217 (10th Cir. 2011) (citations omitted); N.M. Youth Organized v.

Herrera, 611 F.3d 669, 677 n.5 (10th Cir. 2010) (“The ‘as-applied’ challenge acknowledges that

the law may have some potential constitutionally permissible applications, but argues that the

law is not constitutional as applied to [him].”).

       “To succeed in a typical facial attack, [a defendant] would have to establish ‘that no set

of circumstances exists under which [the statute] would be valid[.]’” United States v. Stevens,

559 U.S. 460, 472 (2010) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). “When

reviewing a statute alleged to be vague, courts must indulge a presumption that it is

constitutional, and the statute must be upheld unless the court is satisfied beyond all reasonable

doubt that the legislature went beyond the confines of the Constitution.” United States v. Saffo,

227 F.3d 1260, 1270 (10th Cir. 2000) (citation and internal quotation marks omitted); see also

United States v. Hunter, 663 F.3d 1136, 1141 (10th Cir. 2011) (“When a court considers a

vagueness challenge to a penal statute, it must begin with ‘the presumption that the statute

comports with the requirements of federal due process and must be upheld unless satisfied



                                                    3
          Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 4 of 8




beyond all reasonable doubt that the legislature went beyond the confines of the Constitution.’”

(quoting United States v. Welch, 327 F.3d 1081, 1094 (10th Cir. 2003))). Regardless whether a

vagueness challenge is facial or as-applied, “‘vagueness challenges to statutes which do not

involve First Amendment freedoms must be examined in light of the facts of the case at hand’”

and “‘[o]ne to whose conduct a statute clearly applies may not successfully challenge it for

vagueness.’” Saffo, 227 F.3d at 1270 (quoting Vill. of Hoffman Estates v. Flipside, Hoffman

Estates, Inc., 455 U.S. 489, 495 n.7 (1982)). “A court should therefore examine the

complainant’s conduct before analyzing other hypothetical applications of the law.” Vill. of

Hoffman Estates, 455 U.S. at 495.

       Mr. Crow purports to make a facial challenge. Doc. 21 at 4. He argues that § 922(g)(3)

is “void for vagueness” and, under Johnson, he doesn’t have to show the statute is vague as-

applied to his circumstances. Id. at 1, 4. Because he never tries to show “no set of

circumstances exists” under which § 922(g)(3) is valid, Mr. Crow’s motion depends on the court

departing from its earlier ruling in United States v. Bell, No. 16-40080-01-DDC, 2017 WL

1479376 (D. Kan. Apr. 25, 2017), where it declined to apply Johnson outside the context of the

Armed Career Criminal Act (“ACCA”) and dismissed a similar motion.

       Mr. Crow’s reliance on Johnson is misplaced. Some background about Johnson informs

the court’s decision. In Johnson, the Supreme Court considered whether the ACCA’s imposition

of a more severe punishment for defendants with “three or more previous convictions for a

‘violent felony’ . . . survives the Constitution’s prohibition of vague criminal laws.” 135 S. Ct. at

2555. Under the ACCA’s “residual clause,” a “violent felony” included “any felony that

‘involves conduct that presents a serious potential risk of physical injury to another.’” Id.

(quoting 18 U.S.C. § 924(e)(2)(B)). Courts applied a “categorical approach” to the “residual



                                                 4
          Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 5 of 8




clause” when deciding whether a prior offense was a “violent felony” instead of considering the

facts of the defendant’s actual offense. Id. at 2557. In practice, the “categorical approach”

heavily relied on the judge’s determination of whether a prior crime could involve a risk of force,

or “too much risk of physical injury.” Id. Stated another way, the standard required courts to

apply the “violent felony” standard to “an idealized ordinary case of the crime.” Id. at 2561.

The Supreme Court didn’t first require the challenged statute to survive an as-applied challenge.

Id. at 2561–62. The Court noted, “our holdings squarely contradict the theory that a vague

provision is constitutional merely because there is some conduct that clearly falls within the

provision’s grasp.” Id. at 2561. The Supreme Court held that “imposing an increased sentence

under the residual clause of the [ACCA] violates the Constitution’s guarantee of due process.”

Id. at 2563.1

        In Bell, this court considered whether Johnson permits a defendant to bring a facial

challenge to § 922(g)(3) without first showing it is vague as-applied to him. 2017 WL 1479376,

at *4–5. The court followed Judge Robinson’s opinion in United States v. Phommaseng, where

she denied a facial challenge to § 922(g)(3) and “declined to extend Johnson beyond the context

of the [ACCA].” Id. at *5 (citing United States v. Phommaseng, No. 15-20006-JAR, 2015 WL

5937595, at *15 (D. Kan. Oct. 12, 2015)). Relying on Phommaseng, the court concluded

§ 922(g)(3) doesn’t involve a “categorical approach similar to the one that courts used when

applying the [ACCA’s] residual clause” and “[t]hus, the vagueness concerns that Johnson

addressed” were not present. Id. at *5. The court searched for cases where courts had extended

Johnson and allowed a pretrial facial challenge, but found none. Id. Instead, the court found two



1
        In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court recently affirmed its
reasoning in Johnson and held a similar residual clause was unconstitutionally vague. Id. at 2325–27,
2333, 2336.
                                                    5
          Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 6 of 8




cases where a federal court had rejected a facial challenge to § 922(g)(3). Id. (first citing United

States v. Bramer, 832 F.3d 908, 909–10 (8th Cir. 2016); and then citing United States v. Holmes,

No. 15-CR-129, 2016 WL 54918, at *2 (E.D. Wisc. Jan. 5, 2016)). So, the court declined to

consider the defendant’s facial attack on § 922(g)(3). Id.

        Here, the court again declines to extend Johnson beyond the ACCA’s residual clause, or

other similar residual clauses. Section 922(g)(3) doesn’t involve a categorial approach similar to

the one that courts used when they considered the ACCA’s residual clause. Indeed, Mr. Crow

cites no case that has extended Johnson to find § 922(g)(3) facially unconstitutional. And, the

court’s research revealed, since 2017, more courts have rejected similar facial challenges. See,

e.g., United States v. Cook, 914 F.3d 545, 549–55 (7th Cir. 2019) (rejecting facial challenge to

§ 922(g)(3) and holding that Johnson didn’t “alter the general rule that a defendant whose

conduct is clearly prohibited by a statute cannot be the one to make a facial vagueness

challenge”), vacated 140 S. Ct. 41 (2019);2 United States v. Waldo, No. 19-03117-01-CR-S-RK,

2020 WL 2617134, at *2–3 (W.D. Mo. Jan. 22, 2020) (“Since Johnson was decided, however,

the Eighth Circuit has held that a defendant must first show that Section 922(g) is vague as

applied to his own conduct before he may raise a facial challenge.”); United States v. Stupka, 418

F. Supp. 3d 402, 406–13 (N.D. Iowa 2019) (concluding “that there are instances in which a facial


2
        Mr. Crow cites Cook, contending that he can bring a facial challenge to § 922(g)(3) without first
showing the statute is vague as applied to him. Doc. 21 at 4. But that isn’t what Cook held. In Cook, the
court considered a vagueness argument about § 922(g)(3). 914 F.3d at 553. The court acknowledged that
Johnson’s application wasn’t clear in the case. Id. But the court concluded that the defendant’s challenge
to § 922(g)(3) presented “a much more routine vagueness challenge” and didn’t “call for the court to
engage in any abstract analysis[.]” Id. The court rejected the defendant’s vagueness arguments because it
wasn’t “convinced that [the defendant was] entitled to mount a facial challenge to [§] 922(g)(3)” because
Johnson didn’t change the “general rule that a defendant whose conduct is clearly prohibited by a statute
cannot be the one to make a facial vagueness challenge.” Id. at 554. The court notes the Supreme Court
recently vacated this judgment and remanded the case “for further consideration in light of Rehaif v.
United States.” Cook v. United States, 140 S. Ct. 41, 41–42 (2019). But it isn’t clear the Supreme
Court’s remand decision disturbs the court’s vagueness analysis.


                                                    6
          Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 7 of 8




void-for-vagueness challenge is permissible without regard to an as-applied challenge,” but

holding that defendant’s challenge to § 922(g)(3) was “not one of those instances” because it was

“an attack on language, rather than an attack on process”). To present a successful pre-trial

facial challenge, Mr. Crow first must show the statute is vague as applied to his conduct. He

hasn’t even tried to do so here.3 See Stevens, 559 U.S. at 472. So, the court denies Mr. Crow’s

facial challenge to the statute.

        Next, the Rehaif argument. Mr. Crow contends the government must prove that he knew

he was in a category prohibited from possessing a firearm (something he asserts is impossible

because the statute is vague). Doc. 21 at 9–10. But it isn’t clear how the court can consider this

issue before trial. Reed, 114 F.3d at 1070 (holding the district court erred when it considered a

vagueness challenge before a trial established the facts). And, even if the court could take up

this issue now, it isn’t clear that this argument would succeed. See United States v. Bowens, 938

F.3d 790, 797–98 (6th Cir. 2019) (rejecting defendants’ argument that Rehaif required the

government to prove that defendants “knew unlawful users of controlled substances were

prohibited from possessing firearms under federal law”). To be sure, Rehaif requires the

government to prove that Mr. Crow knew he possessed a firearm and knew he unlawfully used a

controlled substance. 139 S. Ct. at 2200 (“[T]he government must prove both that the defendant

knew he possessed a firearm and that he knew he belonged to the relevant category of persons




3
          Mr. Crow doesn’t argue that the statute is unconstitutionally vague as applied to him. Doc. 21 at
7 (noting “Mr. Crow brings a facial, rather than [an] as applied, challenge”). But, even if he presented an
as-applied challenge, Tenth Circuit precedent has directed district courts, when confronted with this kind
of “challenge at the preliminary stage of the proceedings” to decide the issue after the government has
presented its evidence at trial. United States v. Reed, 114 F.3d 1067, 1068, 1070 (10th Cir. 1997) (“[T]he
district court erred in treating defendant’s motion to dismiss as an ‘as-applied’ challenge when the motion
clearly raised only an invalid facial attack.”).
                                                     7
         Case 2:19-cr-20057-DDC Document 27 Filed 07/28/20 Page 8 of 8




barred from possessing a firearm.”). But that is the government’s burden at trial, and this case

hasn’t yet reached that point. The court thus denies Mr. Crow’s motion.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Crow’s Motion to

Dismiss (Doc. 21) is denied.

       IT IS SO ORDERED.

       Dated this 27th day of July 2020, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree ____
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                8
